Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant(s)’ arguments filed 11/08/2022 have been fully considered but they are not persuasive for the following reasons:
With respect to 103 Rejection:
Applicant(s)’ Argument: “The outstanding Office Action acknowledges, on page 4, that Ryzhkov fails to disclose or suggest, at least, the "first cancellation path" and the "second cancellation path" of Applicant's Claim 1. To cure the deficiencies of Ryzhkov, the Office relies on the Yang reference. 
However, Yang is silent with respect to these features as set forth by amended Claim 1. For example, Yang reference never discloses or suggests, at least, a first cancellation path connected between the transmission path and the first polarisation receive path configured to vary a transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude as self-interference on the first polarisation receive path is reduced, and a second cancellation path connected between the transmission path and the second polarisation receive path configured to vary the transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude as self- interference on the second polarisation receive path is reduced, as is recited in amended Claim 1.
Instead, Yang merely discusses transmit paths (i.e., Tx1 and Tx2), one cancellation path and one receive path. This can be seen in Yang at column 6, line 30 to column 7, line 35. From this it is clear that Yang indicates the use of a single cancellation signal with two components that is applied to a single receive path. Yang, however, does not disclose or suggest using two separate cancellation paths that are applied to two separate receive paths as required by Applicant's Claim 1.
Furthermore, Claim 1 also recites a transceiver in which the transmission signal is varied for the purpose of cancelling a polarisation of the received signal. Consequently, two cancellation paths are provided in the transceiver of Claim 1 that are used to generate polarisation-specific cancellation. In contrast, Yang merely notes the use of a single cancellation signal for a single receive signal (i.e., Yang does not disclose or suggest applying self-interference cancellation to different receive polarisations as set forth by Applicant's Claim 1).
Consequently, Ryzhkov and Yang, whether taken alone or in combination, do not disclose, suggest, or render obvious all of the features recited by amended Claim 1. 
Additionally, it is respectfully noted that Ryzhkov and Yang does not describe, suggest, or render obvious the features of independent Claim 11, for reasons similar to those discussed above. 
Accordingly, Applicant respectfully requests the rejection of independent Claims 1 and 11, and claims depending respectively therefrom, be reconsidered and withdrawn.”
Examiner’s Response: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Per Office Action dated 08/08/2022, RYZHKOV discloses “first cancellation path” and “second cancellation path” [Fig. 2]. Additionally, RYZHKOV discloses that a first cancellation path is connected between the transmission path and the first polarisation receive path, and that a second cancellation path is connected between the transmission path and the second polarisation receive path [Fig. 2]. RYZHKOV discloses two cancellation paths that are provided in the transceiver of Claim 1, as shown in [Fig. 2]. Therefore, Examiner respectfully maintains that RYZHKOV discloses using two separate cancellation paths that are applied to two separate receive paths as required by Applicant's Claim 1. 
YANG is merely relied on to teach varying at least one of phase shift, delay, or amplitude as self-interference on signal paths, as shown in canceller 800 applying phase shifts 802 to produce cancellation signals [col. 6, lines 30-56, and Fig. 4]. 
Accordingly, status of claims 1 thru 16 remained rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the self-interference on the first polarisation receive path being due to the transmission signal which is a same frequency channel of a first receive signal on the first polarisation receive path”. Limitation “a same frequency channel” renders the claim indefinite, because it is not clear what this frequency channel is being compared to. There is no frequency channel previously recited in the claim for comparison. It is suggested that, for clarity, “the self-interference on the first polarisation receive path being due to the transmission signal which is a same frequency channel of a first receive signal on the first polarisation receive path” should be changed to “the self-interference on the first polarisation receive path being due to the transmission signal which is a [[same]] first frequency channel of a first receive signal on the first polarisation receive path”.
Similarly, it is suggested that, “the self-interference on the second polarisation receive path being due to the transmission signal which is a same frequency channel of a second receive signal on the second polarisation receive path” should be changed to “the self-interference on the second polarisation receive path being due to the transmission signal which is a [[same]] second frequency channel of a second receive signal on the second polarisation receive path”.
Lastly, it is suggested that, “the same frequency channel of the first receive signal being a same as the same frequency channel of the second receive signal” should be changed to “the [[same]] first frequency channel of the first receive signal being a same as the [[same]] second frequency channel of the second receive signal”.
Claim 11 recites “varying, in a second cancellation path, the transmission signal provided by a transmission path”. Limitation “a transmission path” appears to have already been recited in “varying, in a first cancellation path, the transmission signal provided by a transmission path”.
Additionally, claim 11 recites “the first self-interference being due to the transmission signal which is a same frequency channel of a first receive signal”. Limitation “a same frequency channel” renders the claim indefinite, because it is not clear what this frequency channel is being compared to. There is no frequency channel previously recited in the claim for comparison. It is suggested that, for clarity, “the first self-interference being due to the transmission signal which is a same frequency channel of a first receive signal” should be changed to “the first self-interference being due to the transmission signal which is a [[same]] first frequency channel of a first receive signal”.
Similarly, it is suggested that, “the second self-interference being due to the transmission signal which is a same frequency channel of a second receive signal” should be changed to “the second self-interference being due to the transmission signal which is a [[same]] second frequency channel of a second receive signal”.
Similarly, it is suggested that, “the same frequency channel of the first receive signal is a same as the same frequency channel at the same time” should be changed to “the [[same]] first frequency channel of the first receive signal is a same as the same frequency channel at the same time”.
Lastly, it is suggested that, “the same frequency channel of the second receive signal is a same as the same frequency channel at the same time” should be changed to “the [[same]] second frequency channel of the first receive signal is a same as the same frequency channel at the same time”.
Claims 2 thru 10 and 12 thru 18 are rejected by virtue of their dependence on claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7, 9 thru 12, and 14 thru 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryzhkov et al (US 9,482,752 B1 previously cited “RYZHKOV”), in view of Yang et al (US 10,218,490 B1 previously cited “YANG”).
Regarding claim 1, RYZHKOV discloses a transceiver (system 10 transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5]) comprising an antenna (antenna 18 [Fig. 1]), a transmission path (transmitter 11 [Fig. 1]), a first polarisation receive path (one path for horizontal polarization [col. 2, lines 52-53 & Fig. 2]), and a second polarisation receive path (one path for vertical polarization [col. 2, lines 53 & Fig. 2])
wherein the transceiver further comprises a first cancellation path connected between the transmission path and the first polarisation receive path [Fig. 2], and a second cancellation path connected between the transmission path and the second polarisation receive path [Fig. 2]
and provide the [Fig. 2], and provide the [Fig. 2]
the same frequency channel of the first receive signal being a same as the same frequency channel of the second receive signal (“SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5])
However, RYZHKOV does not disclose:
the first cancellation path being configured to vary a transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude as self-interference on the first polarisation receive path is reduced, the self-interference on the first polarisation receive path being due to the transmission signal which is a same frequency channel of a first receive signal on the first polarisation receive path
the second cancellation path being configured to vary the transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude as self-interference on the second polarisation receive path is reduced, the self-interference on the second polarisation receive path being due to the transmission signal which is a same frequency channel of a second receive signal on the second polarisation receive path
the transceiver being configured to simultaneously transmit and receive signals on the same frequency channel at a same time
In a same or similar field of endeavor, YANG teaches that canceller 800 receives signals Tx1 and Tx2 and applies the phase shifts 802 to produce cancellation signal. Phase-shifted cancellation signals are provided to true time delay tuners 806 and then to amplitude tuners 808, to tune the cancellation signal to cancel leaked and reflected components of the transmit signal and correlated noise [col. 6, lines 30-56 & Fig 4]. Additionally, YANG teaches a simultaneous transmit and receive (STAR) system utilizing the same time-frequency resources [col. 2, lines 23-26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RYZHKOV to include the teachings of YANG because doing so would prevent receiver saturation and preserve receiver sensitivity, as recognized by YANG.
Regarding claim 2, RYZHKOV/ YANG discloses the transceiver according to claim 1, wherein the first cancellation path and the second cancellation path each comprises a variable phase shift element and a variable amplitude element connected in series ([YANG - col. 6, lines 30-56 & Figs. 3-4], cited and incorporated in the rejection of claim 1).
Regarding claim 3, RYZHKOV/ YANG discloses the transceiver according to claim 1, wherein the first cancellation path and the second cancellation path each comprises a tuneable delay line and a variable amplitude element connected in series ([YANG - col. 6, lines 30-56 & Figs. 3-4], cited and incorporated in the rejection of claim 1).
Regarding claim 4, RYZHKOV/ YANG discloses the transceiver according to claim 1, further comprising:
a first coupler connected to a second polarisation antenna of the antenna and having an output port connected to the second polarisation receive path (crossguide coupler 43 [RYZHKOV - Figs. 1-2])
a second coupler connected to a first polarisation antenna of the antenna and having an output port connected to the first polarisation receive path (crossguide coupler 56 [RYZHKOV - Figs. 1-2])
a splitter connected to input ports of each of the first coupler and the second coupler and configured to receive the transmission signal from the transmission path (power divider 48 [RYZHKOV - Figs. 1-2])
wherein each of the first cancellation path and the second cancellation path is connected to the input of the splitter and to a respective one of the first polarisation receive path and the second polarisation receive path [RYZHKOV - Figs. 1-2].
Regarding claim 5, RYZHKOV/ YANG discloses the transceiver according to claim 1, further comprising:
a first coupler connected to a second polarisation antenna of the antenna and having an output port connected to the second polarisation receive path (crossguide coupler 43 [RYZHKOV - Figs. 1-2])
a second coupler connected to a first polarisation antenna of the antenna and having an output port connected to the first polarisation receive path (crossguide coupler 56 [RYZHKOV - Figs. 1-2])
a splitter comprising two outputs and configured to receive the transmission signal from the transmission path, wherein the respective outputs are each connected to respective input ports of the first coupler and the second coupler (power divider 48 [RYZHKOV - Figs. 1-2])
wherein each of the first cancellation path and the second cancellation path is connected to respective outputs of the splitter and to a respective one of the first polarisation receive path and the second polarisation receive path [RYZHKOV - Figs. 1-2].
Regarding claim 6, RYZHKOV/ YANG discloses the transceiver according to claim 1, further comprising:
a first coupler connected to a second polarisation antenna of the antenna and having an output port connected to the second polarisation receive path (crossguide coupler 43 [RYZHKOV - Figs. 1-2])
a second coupler connected to a first polarisation antenna of the antenna and having an output port connected to the first polarisation receive path (crossguide coupler 56 [RYZHKOV - Figs. 1-2])
a splitter comprising two outputs and configured to receive the transmission signal from the transmission path, wherein the respective outputs are each connected via a power amplifier (low noise amplifiers “LNA” 23a,b [RYZHKOV - Figs. 1-2]) to a respective input port of the first coupler and the second coupler (power divider 48 [RYZHKOV - Figs. 1-2])
wherein each of the first cancellation path and the second cancellation path is connected to respective outputs of the power amplifiers and to a respective one of the first polarisation receive path and the second polarisation receive path [RYZHKOV - Figs. 1-2].
Regarding claim 7, RYZHKOV/ YANG discloses the transceiver according to claim 1, wherein the first polarisation receive path and the second polarisation receive path each include an amplifier (low noise amplifiers “LNA” 23a,b [RYZHKOV - Figs. 1-2]), and wherein the first cancellation path and the second cancellation path are connected to the input of the amplifier on each of the respective first polarisation receive path and the second polarisation receive path [RYZHKOV - Figs. 1-2].
Regarding claim 9, RYZHKOV/ YANG discloses the transceiver according to claim 1, wherein the first cancellation path is connected to the transmission path by a first single tap and is connected to the first polarisation receive path by a second single tap, wherein the second cancellation path is connected to the transmission path by a third single tap and is connected to the second polarisation receive path by a fourth single tap, and wherein the first single tap and the second single tap connect both ends of the first cancellation path, and the third single tap and the fourth single tap connect both ends of the second cancellation path (crossguide couplers 32, 43, 56, couplers 96 [RYZHKOV - Figs. 2 & 5A]).
Regarding claim 10, RYZHKOV/ YANG discloses a weather radar comprising transceiver according to claim 1 (providing a suitable weather radar [RYZHKOV - col. 7, line 62]).
Regarding claim 11, RYZHKOV discloses a method of self-interference reduction for a transceiver (system 10 transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5]), the method comprising:
generating a transmission signal (system 10 transmits radar signals in “SVH” mode [col. 10, lines 4-5])
a first cancellation path and a second cancellation path [Fig. 2]
a transmission path (transmitter 11 [Fig. 1])
a first polarisation receive path (one path for horizontal polarization [col. 2, lines 52-53 & Fig. 2]) and a second polarisation receive path (one path for vertical polarization [col. 2, lines 53 & Fig. 2])
the first cancellation path being connected between the transmission path and the first polarisation receive path, the first cancellation path being included in the transceiver [col. 2, lines 52-53 & Fig. 2]
providing the [Fig. 2]
the second cancellation path being connected between the transmission path and the second polarisation receive path, the second cancellation path being included in the transceiver [col. 2, lines 52-53 & Fig. 2]
providing the [Fig. 2]
the same frequency channel of the first receive signal is a same as the same frequency channel at the same time (“SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5])
the same frequency channel of the second receive signal is a same as the same frequency channel at the same time (transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5])
		However, RYZHKOV does not disclose:
varying, in a first cancellation path, in a first cancellation path, the transmission signal provided by a transmission path by varying at least one of phase shift, delay, or amplitude as first self-interference on a first polarisation receive path is reduced, the first self-interference being due to the transmission signal which is a same frequency channel of a first receive signal
varying, in a second cancellation path, the transmission signal provided by a transmission path by varying at least one of phase shift, delay, or amplitude as second self-interference on a second polarisation receive path is reduced, the second self-interference being due to the transmission signal which is a same frequency channel of a second receive signal
simultaneously transmitted and received signals by the transceiver are on a same frequency channel at a same time
In a same or similar field of endeavor, YANG teaches that canceller 800 receives signals Tx1 and Tx2 and applies the phase shifts 802 to produce cancellation signal. Phase-shifted cancellation signals are provided to true time delay tuners 806 and then to amplitude tuners 808, to tune the cancellation signal to cancel leaked and reflected components of the transmit signal and correlated noise [col. 6, lines 30-56 & Fig 4]. Additionally, YANG teaches a simultaneous transmit and receive (STAR) system utilizing the same time-frequency resources [col. 2, lines 23-26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RYZHKOV to include the teachings of YANG because doing so would prevent receiver saturation and preserve receiver sensitivity, as recognized by YANG.
Regarding claim 12, RYZHKOV/ YANG discloses the method according to claim 11, wherein the varied transmission signals are applied to the corresponding first polarisation receive path and second polarisation receive path (YANG - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 11) prior to an amplifier located on each of the first polarisation receive path and the second polarisation receive path (low noise amplifiers “LNA” 23a,b [RYZHKOV - Fig. 1]).
Regarding claim 14, RYZHKOV/ YANG discloses using a transceiver (system 10 transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [RYZHKOV - col. 10, lines 4-5]) comprising: using the method according to claim 11, and detecting the self-interference reduced second receive signal whilst transmitting signals (YANG - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 11) using an antenna connected to the transceiver ([RYZHKOV - Fig. 1], cited and incorporated in the rejection of claim 11).
RYZHKOV/ YANG does not explicitly disclose atmospheric imaging.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RYZHKOV to use the system for atmospheric imaging because it is a known technique for improvement of radar systems to yield predictable result of atmospheric imaging collection.
Regarding claim 15, RYZHKOV/ YANG discloses the transceiver according to claim 1, wherein the transceiver detects the self-interference reduced first receive signal and the self-interference reduced second receive signal whilst transmitting signals (YANG - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 1) using the antenna connected to the transceiver ([RYZHKOV - Fig. 1], cited and incorporated in the rejection of claim 1).
RYZHKOV/ YANG does not explicitly disclose atmospheric imaging.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RYZHKOV to use the system for atmospheric imaging because it is a known technique for improvement of radar systems to yield predictable result of atmospheric imaging collection.
Regarding claim 16, RYZHKOV/ YANG discloses the method according to claim 11, further comprising: creating an interference reduced first receive signal by applying the varied transmission signal from the first cancellation path as the first self-interference on the first polarisation receive path is reduced; and creating an interference reduced second receive signal by applying the varied transmission signal from the second cancellation path as the second self-interference on the second polarisation receive path is reduced (YANG - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 1).
Regarding claim 17, RYZHKOV/ YANG discloses the transceiver according to claim 1, wherein the first polarisation and the second polarisation are orthogonal to each other ([RYZHKOV - col. 2, lines 52-53 & Fig. 2], cited and incorporated in the rejection of claim 1).
Claim 18 corresponds sufficiently to claim 17 in scope and therefore is similarly rejected.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryzhkov, in view of Yang, and further in view of Khojastepour et al (US 2012/0155335 A1 previously cited “KHOJASTEPOUR”).
Regarding claim 8, RYZHKOV/ YANG discloses the transceiver according to claim 1. However, RYZHKOV/ YANG does not disclose that the transmission signal is varied by the first cancellation path and the second cancellation path using an automated adaptive tuning procedure.
In a same or similar field of endeavor, KHOJASTEPOUR teaches that a variable attenuator and delay element are also needed on the path, which in turn have to be auto-tuned and adapted to track the self-interference channel [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RYZHKOV to include the auto tuning taught by KHOJASTEPOUR, because doing so would enable the use of variable attenuator and delay elements to compensate for the self-interference channel, as recognized by KHOJASTEPOUR.
Claim 13 corresponds sufficiently to claim 8 in scope and therefore is similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648           

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648